Case 4:19-cv-00135-FHM Document 22 Filed in USDC ND/OK on 08/12/20 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF OKLAHOMA

 TIKISHA R. J,
                                  Plaintiff,
 vs.                                                     Case No. 19-CV-135-FHM
 ANDREW M. SAUL,
 Commissioner of Social Security
 Administration,
                                  Defendant.

                                        OPINION AND ORDER

        Plaintiff seeks judicial review of a decision of the Commissioner of the Social

Security Administration denying Social Security disability benefits.1 In accordance with 28

U.S.C. § 636(c)(1) & (3), the parties have consented to proceed before a United States

Magistrate Judge.

                                          Standard of Review

        The role of the court in reviewing the decision of the Commissioner under 42 U.S.C.

§ 405(g) is limited to a determination of whether the record as a whole contains substantial

evidence to support the decision and whether the correct legal standards were applied.

See Briggs ex rel. Briggs v. Massanari, 248 F.3d 1235, 1237 (10th Cir. 2001); Winfrey v.

Chater, 92 F.3d 1017 (10th Cir. 1996); Castellano v. Secretary of Health & Human Servs.,

26 F.3d 1027, 1028 (10th Cir. 1994). Substantial evidence is more than a scintilla, less

than a preponderance, and is such relevant evidence as a reasonable mind might accept


        1
             Plaintiff's May 8, 2008, application for disability benefits was denied through the administrative
process and was remanded by the district court for further consideration. On remand a hearing before
Administrative Law Judge ("ALJ") John W. Belcher was held December 2, 2015. By decision dated January
13, 2016, the ALJ entered the findings that are the subject of this appeal. The Appeals Council denied
Plaintiff’s request for review on September 2, 2016. The decision of the Appeals Council represents the
Commissioner's final decision for purposes of further appeal. 20 C.F.R. §§ 404.981, 416.1481.
Case 4:19-cv-00135-FHM Document 22 Filed in USDC ND/OK on 08/12/20 Page 2 of 7




as adequate to support a conclusion. Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427, 28 L. Ed.2d 842 (1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S.

197, 229 (1938)). The court may neither reweigh the evidence nor substitute its judgment

for that of the Commissioner. Casias v. Secretary of Health & Human Servs., 933 F.2d

799, 800 (10th Cir. 1991). Even if the court would have reached a different conclusion, if

supported by substantial evidence, the Commissioner’s decision stands. Hamilton v.

Secretary of Health & Human Servs., 961 F.2d 1495 (10th Cir. 1992).

                                        Background

       Plaintiff was 33 on the date of application for benefits and 40 at the time of the ALJ’s

denial decision.    She completed the 8th grade and formerly worked as a hotel

housekeeper. She claims to have been unable to work since October 1, 2007, as a result

of bilateral hip pain with degeneration (status post surgery as a child), lumbar spine

dysfunction osteoarthritis, left knee derangement, anxiety and depressive disorder.

                                     The ALJ’s Decision

       The ALJ determined that Plaintiff retains the residual functional capacity (RFC) to

perform light work involving no lifting or carrying more than 20 pounds occasionally and 10

pounds frequently with pushing/pulling limitations consistent with lifting and carrying

limitations; standing/walking for two hours of an eight-hour workday, and sitting for 6 hours

out of an eight-hour workday; some postural limitations; limited to performing simple,

routine, and repetitive tasks; superficial contact with co-workers or supervisors; and no

contact with the public. [R. 509].




                                              2
Case 4:19-cv-00135-FHM Document 22 Filed in USDC ND/OK on 08/12/20 Page 3 of 7




       Although Plaintiff is unable to perform her past relevant work, based on the

testimony of a vocational expert, the ALJ determined that there are a significant number

of jobs in the national economy that Plaintiff could perform with these limitations. The case

was thus decided at step five of the five-step evaluative sequence for determining whether

a claimant is disabled. See Williams v. Bowen, 844 F.2d 748, 750-52 (10th Cir. 1988)

(discussing five steps in detail).

                                         Plaintiff’s Allegations

       Plaintiff asserts that the ALJ failed to fully develop the case; the RFC is not

supported by substantial evidence; the credibility determination is not supported by

substantial evidence; and the decision was rendered by an ALJ whose appointment was

invalid at the time the decision was rendered.2

                                                  Analysis

                                        Development of the Case

       Plaintiff asserts that the ALJ erred in failing to develop the record because the ALJ

did not order updated consultative examinations, specialized testing, and evaluation by a

pain specialist on remand. The court finds no merit to this contention.

       The Commissioner has the duty to develop an adequate record relevant to the

issues raised. However, an ALJ is normally entitled to rely on the claimant’s counsel to

structure and present the case. See Hawkins v. Chater, 113 F.3d 1162, 1164 (10th Cir.

1997). And, the claimant is responsible for furnishing medical evidence of claimed

impairments. See 20 C.F.R. §§ 404.1512(a), (c). Plaintiff was represented by counsel at



       2
           The court has not addressed any issues raised for the first time on appeal in Plaintiff’s Reply Brief.

                                                       3
Case 4:19-cv-00135-FHM Document 22 Filed in USDC ND/OK on 08/12/20 Page 4 of 7




the hearing and no request was made for further testing, examinations, or other

development of the record. The court finds that the ALJ did not fail in his duty to develop

the record and that the record is adequate.

                                     RFC Determination

       Plaintiff argues that the RFC determination is not supported by substantial evidence

because the RFC did not incorporate the opinion of the state agency reviewing physician,

Luther Woodcock, that Plaintiff is limited to less than sedentary work. According to Plaintiff,

the ALJ did not give sufficient or legitimate reasons for failing to credit Dr. Woodcock’s

opinion.

       The court finds that the ALJ gave sufficient reasons, supported by substantial

evidence for the weight accorded Dr. Woodcock’s opinion. The ALJ stated:

              [T]he opinion is contradicted by evidence of record dated after
              the opinion was submitted. The undersigned has not included
              Dr. Woodcock’s restrictions in the RFC because the objective
              testing, some submitted after Dr. Woodcock reviewed the file,
              is inconsistent with a finding of inability to frequently lift 10
              pounds. For example, no significant abnormalities were found
              by studies of the cervical, thoracic and lumbar spine (Exhibit
              21F/23). MRI study from January of 2014 showed only mild
              symptoms [sic] (Exhibit 28F).

[R. 518]. Plaintiff asserts that her primary complaint in her application has been her hip

pain and limited mobility. According to Plaintiff, the later testing of her spine to which the

ALJ referred has no bearing on the long-standing problem with her hips.                   The

Commissioner asserts that the ALJ properly relied on the spinal studies and points to an

examination that showed full muscle strength and some limited range of motion in the hips.

[Dkt. 19, p. 8; R. 1164].



                                              4
Case 4:19-cv-00135-FHM Document 22 Filed in USDC ND/OK on 08/12/20 Page 5 of 7




       The ALJ found Plaintiff’s lifting abilities were consistent with light work, but her

walking and standing were limited to only 2 hours per workday, which is the same limitation

contained in Dr. Woodcock’s opinion. [R. 228]. The court finds that the ALJ gave

legitimate reasons, supported by substantial evidence for the weight accorded Dr.

Woodcock’s opinion.

         Evaluation of Intensity, Persistence, and Limiting Effects of Symptoms

       An ALJ is required to evaluate the claimant’s statements about the intensity,

persistence, and limiting effects of alleged symptoms. Social Security Ruling (SSR) 16-3

(2017), 2017 WL 5180304, outlines the process ALJs are required to employ in evaluating

such statements to fulfil the ALJ’s obligations set out in the Commissioner’s applicable

regulations, 20 C.F.R. §§ 404.1529(c)(3) and 416.929(c)(3). SSR 16-3p states that in

evaluating a claimant’s symptoms:

              it is not sufficient for our adjudicators to make a single,
              conclusory statement that “the individual’s statements about
              his or her symptoms have been considered” or that “the
              statements about the individual’s symptoms are (or are not)
              supported or consistent.”

2017 WL 5180304 at *10. The SSR further states:

              The determination or decision must contain specific reasons for
              the weight given to the individual’s symptoms, be consistent
              with and supported by the evidence, and be clearly articulated
              so the individual and any subsequent reviewer can assess how
              the adjudicator evaluated the individual’s symptoms.

Id.

       The ALJ noted the record shows she is able to bear her full body weight and

ambulate, she complained of pain exacerbated by movement, but her motor strength was

5/5 in all extremities and sensory exam intact on examination. The ALJ concluded that the

                                            5
Case 4:19-cv-00135-FHM Document 22 Filed in USDC ND/OK on 08/12/20 Page 6 of 7




record indicated she maintains the ability to do work where she can remain seated for most

of the time, rather than move around since movement is what exacerbates her pain. Thus,

she retains the capacity to perform the small amount of movement required of sedentary

work. [R. 519]. The ALJ also cited Plaintiff’s failure to follow through with physical therapy,

and failure to seek regular treatment as being inconsistent with the reported severity of her

symptoms. [R. 520]. The court finds that the ALJ gave sufficient reasons, supported by

substantial evidence for his evaluation of the weight given Plaintiff’s reported symptoms.

                                   Appointments Clause

       Based on the holding in the recent Tenth Circuit case, Carr v. Commissioner, SSA,

961 F.3d 1367 (10th Cir. 2020), the court rejects Plaintiff’s argument that the case should

be remanded based on the claim that the ALJ who rendered the decision was not

appropriately appointed. In Carr the Court ruled that the requirement that administrative

remedies be exhausted as a prerequisite to raising an issue in federal court applies to the

Appointments Clause issue.        Id. at 1273.    In failing to raise the issue before the

Commissioner, the claimant in Carr was precluded from raising the issue in federal court,

in addition the failure to exhaust was not excused. Id. at 1276.

       Where, as here, the Plaintiff did not raise the issue of the legality of the ALJ’s

appointment at the administrative level, the manner of the appointment of the ALJ cannot

be the basis for reversal of the Commissioner’s decision.




                                              6
Case 4:19-cv-00135-FHM Document 22 Filed in USDC ND/OK on 08/12/20 Page 7 of 7




                                     Conclusion

      The court finds that the ALJ evaluated the record in accordance with the legal

standards established by the Commissioner and the courts. The court further finds there

is substantial evidence in the record to support the ALJ's decision. Accordingly, the

decision of the Commissioner finding Plaintiff not disabled is AFFIRMED.

      SO ORDERED this 12th day of August, 2020.




                                           7
